Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-9, 10, 12, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meister et al. (2021/0303528).
Regarding Claim 1, Meister et al. (2021/0303528) discloses a computer-implemented method performed by a computer system having a memory and at least one hardware processor (“storage”, “memory”, “processor”, paragraphs [0046], [0077]), the computer-implemented method comprising:
storing a first hierarchy table in a database (“data storage system...associated with the directory hierarchy…”, paragraph [0204]), the first hierarchy table comprising first hierarchy data that represents a snapshot state of a hierarchy tree of entities at a first point in time (“snapshot of a directory associated with the directory hierarchy”, “snapshot on a storage implementation entity of the storage layer entities”, paragraph [0204]), the first hierarchy table having been last updated at the first point in time (“the service layer may cause storage layer to update metadata for the storage layer entities.  Storage system may be configured to manage path sets by tracking any changes to hierarchical configurations”, paragraph [0344].  Noted that “updated at the first point in time” is interpreted as “being updated at a time”);

subsequent to the first point in time, receiving one or more user requests to change entity data stored in a data storage structure (“request to modify the storage layer entity”, paragraph [0207]), the entity data stored in the data storage structure representing entities of the hierarchy tree (“the directory hierarchy of the file system, and the coordinating implementation of the operations on storage layer entities”, paragraph [0207]);
storing one or more change events in a queue (“an array of parallel transaction queues”, paragraph [0278]) based on the receiving of the one or more user requests to change entity data (“request to modify the storage layer entity”, paragraph [0207]), the one or more change events representing the one or more requested changes of entity data (“any requested change to the data or metadata of the block object”, paragraph [0424]);
receiving a first query request (“querying logged snapshots to identify any pending snapshots of D1 and D2”, paragraph [0434]) for the hierarchy tree subsequent to the receiving of the one or more user requests to change entity data (“request 1910 to modifying BO3 is received”, paragraph [0434].  Noted that the “querying” step is performed after or subsequent to the “change request”);
in response to the receiving of the first query request, generating a first query result based on the first hierarchy table stored in the database and the one or more change events stored in the queue (“Each authority has an authority owner, which is a storage node that has the exclusive right to update the entities in the authority. In other words, a storage node contains the authority, and that the authority, in turn, contains entities.”, paragraph [0086]); and
performing a function of an enterprise application platform using the generated first query result (“implementation of a platform as service”, paragraph [0113]; “This may separate out the implementation of a file service from the implementation of aspects of a storage system for storing data and metadata for individual files and directories in response to modification requests. As described herein, the block objects 1408 provide efficient mechanisms for certain data operations, including cloning and/or data versioning using efficient virtual block object snapshots”, paragraph [0352]).
Claim 10 is rejected similarly as discussed above.
Regarding Claim 3, Meister discloses the computer-implemented method of claim 1, wherein the one or more user requests to change entity data comprise one or more of a request to add an entity to the hierarchy tree (“request to write to the data or the metadata”, paragraph [0206]), a request to remove an entity from the hierarchy tree (“request to delete the storage layer entity”, paragraph [0206]), and a request to move an entity from one position in the hierarchy tree to another position in the hierarchy tree (“authority owners have exclusive right to modify entities, to migrate entities from one non-volatile solid state storage unit to another non-volatile solid state storage unit, and to add and remove copies of entities”, paragraph [0093])
Claim 12 is rejected similarly as discussed above.
Regarding Claim 7, Meister discloses the computer-implemented method of claim 1, wherein the entities of the hierarchy tree comprise members of an organization (“providing services to a single organization”, paragraph [0114]. Noted that organization inherently comprises employees or users as members of an organization.  “users of the storage system”, paragraph [0113]).
Claim 16 is rejected similarly as discussed above.
Regarding Claim 8, Meister discloses the computer-implemented method of claim 1, wherein the data storage structure comprises an entity table in which the entity data is stored (“entities are units of data or metadata stored by a storage system”, paragraph [0086].  Noted that storage inherently comprises table for storing entities).
Claim 17 is rejected similarly as discussed above.
Regarding Claim 9, Meister discloses the computer-implemented method of claim 1, wherein the function comprises displaying the generated first query result on a computing device (“I/O modules may include one or more devices for presenting output to user… display”, paragraph [0198]).
Claim 18 is rejected similarly as discussed above.
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meister et al. (2021/0303528) in view of Wakeam et al. (2006/0147117).
Regarding Claim 2, as discussed above, Meister essentially discloses the claimed invention but does not explicitly disclose the computer-implemented method of claim 1, wherein the first hierarchy data comprises a result of a pre-order (NLR) traversal of the hierarchy tree.
However, Wakeam et al. (2006/0147117) discloses pre order traversal to allow parent nodes to be guaranteed to be created before child nodes (paragraphs [0262], [0400], [0401])
It would have been obvious to one of ordinary skill in the art to have used pre order traversal in Meister in order to guarantee the parent nodes to be created before child nodes as taught by Wakeam. 
Claim 11 is rejected similarly as discussed above.
Allowable subject matter
Claims 4-6, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of:
“storing a second hierarchy table in the database, the second hierarchy table being different from the first hierarchy table and comprising second hierarchy data that represents an updated state of the hierarchy tree of entities at a second point in time subsequent to the first point in time; 
prior to the receiving of the first query request, updating the stored second hierarchy table based on the one or more user requests to change entity data, the updated second hierarchy table not being used to generate the first query result; 
subsequent to the generating of the first query result, receiving a second query request for the hierarchy tree; 
in response to the receiving of the second query request, generating a second query result based on the updated second hierarchy table without using the first hierarchy table; and 
performing the function of the enterprise application platform using the generated second query result.”
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Center.  Status information for published applications may be obtained from Patent Center.   For more information about the Patent Center, see https://patentcenter.uspto.gov.  Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152